Citation Nr: 1121593	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-35 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a claimed hearing loss. 

2.  Entitlement to service connection for claimed tinnitus. 

3.  Entitlement to service connection for the claimed residuals of a left thumb injury. 

4.  Entitlement to an increased disability rating in excess of 10 percent for the service-connected residuals of a laceration of the left ankle. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1976.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the RO. 

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of service connection for hearing loss and tinnitus and an increased rating in excess of 10 percent for the service-connected residuals of a laceration of the left ankle are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish that he injured his left thumb while serving on active duty.  

2.  The currently demonstrated left thumb disability manifested by an old healed fracture in the 1st metacarpal joint, pain and post traumatic osteoarthritis is shown as likely as not to due to an injury that the Veteran sustained in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the left thumb disability manifested by an old healed fracture of the 1st metacarpal join and post traumatic osteoarthritis is due disease or injury that was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required.  


Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).   


Analysis

The Veteran asserts that he injured his left thumb in service during basic training when playing flag football.  He reports being struck on the thumb by a football and developing swelling that went down and having the thumb turn black and blue and swell after he bumped it.  

The Veteran thinks that he went to the dispensary several times during service.  He states that the left thumb was tender to touch.  See the hearing transcript of the hearing in April 2011.  

The service treatment records show that, in November 1973, the Veteran sought medical treatment for an injured "right thumb."  The service treatment records note that the Veteran had pain in the right first metacarpophalangeal joint since a football injury three weeks earlier when he jammed it.  The joint was tender and swollen in the radial aspect of the right first metacarpal head. There was good range of motion.  X-ray revealed a radial avulsion fracture of the right metacarpal joint.  

The service treatment records dated in December 1973 indicate that the Veteran sought medical treatment for a chip on the right thumb.  It was noted that the Veteran was sent to the treatment room for a splint.  

An August 1976 separation examination report indicated that the Veteran noted that he fractured his right thumb and had not received any medical treatment for the right thumb in two years. 

The Board acknowledges that the service treatment records show treatment for an injury to the right thumb, not the left.  However, at the hearing in April 2011, he testified that he had injured his left thumb in service and believed a mistake was made in the service treatment records.  

The Board finds that the Veteran is competent to testify that he injured his left thumb in service.  The Veteran is competent to testify as to observable events and symptoms such as a left thumb injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing the Veteran as likely as not injured his left thumb during service.  

The Veteran's lay assertions are found to be credible and sufficient to establish a continuity of symptomatology referable to a left thumb condition since the injury in service.   

A February 2007 VA examination report indicates that the Veteran reported that in service, he jammed his left thumb while playing football and catching a pass and developed pain and bruising.  The diagnosis was that of post traumatic osteoarthritis of the left thumb and the problem associated with the diagnosis was a left thumb injury.  The examiner noted that jamming or pushing the thumb produced pain and disability.    
  
In resolving all reasonable doubt in the Veteran's favor, service connection for the left thumb condition is warranted.


ORDER

Service connection for a left thumb disability manifested by an old healed fracture of the 1st metacarpal joint, pain and post traumatic osteoarthritis is granted. 



REMAND

The duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that another VA examination is required to obtain evidence as to the severity of the service-connected residuals of the laceration of the left ankle.  

At the hearing in April 2011, the Veteran stated that he had painful motion in the left ankle joint and the area of the laceration swelled.  He stated that the left ankle also became numb.  

Because of the evidence of possible worsening since the last examination in 2007, a new examination is needed to determine the severity of the left ankle disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Veteran contends that the current hearing loss and tinnitus are related to his period of service.  The Veteran stated that, in service, he worked in an environment where there was electronic noise.  He stated that he worked in an aircraft control and warning and radar site where there was a lot of noise, including high frequency and low frequency noise.  He stated that he worked in that environment for five days a week, eight to twelve hours a day.  

The Veteran stated that he had current symptoms of hearing loss and ringing in the ears.  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Thus, the Board finds that an examination is needed to determine whether the Veteran currently has hearing loss and tinnitus which is caused by or due to the noise exposure in service.  38 U.S.C.A. § 5103A(d).

The record shows that the Veteran reported that he received treatment for the claimed hearing loss, tinnitus, and the left ankle disability at the VA healthcare system in Jamaica Plains, Quincy and West Roxbury.  The RO should obtain the VA treatment records dated from April 2002 to present.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1).

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to obtain all records of the Veteran's treatment of the hearing loss, tinnitus, and left ankle disability from the VA healthcare system in Jamaica Plains, Quincy, and West Roxbury.  The RO should obtain the VA treatment records dated from April 2002 to present.  

2.  The RO should schedule the Veteran for a VA examination to determine the current extent and severity of the service-connected residuals of a laceration to the left ankle.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report the length and width of the scar in inches or centimeters.  The examiner should report whether the scar is associated with underlying soft tissue damage, causes limited motion, is unstable (a frequent loss of covering of the skin over the scar), or is painful on examination.   

The examiner should report whether the scar of or causes limitation of function of the affected part.  The examiner should report the range of motion of the left ankle in degrees and indicate whether any limitation of motion of the left ankle is moderate or marked.  

The examiner should provide a complete rationale for any opinion provided.

The examiner should render an opinion as to whether the residuals of the laceration of the left ankle causes marked interference with employment.

3.  The RO schedule the Veteran for an examination to ascertain the nature and likely etiology of the claimed tinnitus and hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examination should include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination). 

The examiner should render a medical opinion that addresses whether it is at least as likely as not (50 percent probability or more) that any current hearing loss and tinnitus are related to any disease or injury in service including the noise exposure the Veteran sustained in service.  

The examiner should provide a rationale for all conclusions.

4.  After completing all indicated development, the RO should readjudicate the issue of entitlement to a rating in excess of 10 percent for the service-connected residuals of the laceration of the left ankle and the claim of service connection for a hearing loss and tinnitus in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


